UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 15, 2008 Theater Xtreme Entertainment Group, Inc. (Exact name of Registrant as specified in its charter) Florida 000-26845 65-0913583 (State or other jurisdiction of incorporation (Commission File Number) (I.R.S. Employer Identification No.) or organization) 250 Corporate Boulevard, Suites E &F Newark, Delaware 19702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 455-1334 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ◘
